— In a child protective proceeding pursuant to Family Court Act article 10, the appeal is from an order of disposition of the Family Court, Westchester County (Kaiser, J.), entered September 5, 1986, which, inter alia, determined that the subject child had been abused by the appellant.
Ordered that the order of disposition is affirmed, without costs or disbursements.
In the circumstances at bar, the Family Court correctly determined that the allegation of sexual abuse against the appellant was conclusively proved by his conviction of sexual abuse in the third degree arising out of the same incidents (see, Gilberg v Barbieri, 53 NY2d 285; Matter of Princess CC., 120 AD2d 917). Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.